Case 2:20-cv-09091-PA-AS Document 23 Filed 02/05/21 Page 1 of 1 Page ID #:138

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                  CASE NUMBER:


                                                                    2:20−cv−09091−PA−AS
 THRIVE NATURAL CARE, INC.
                                                  Plaintiff(s),

          v.
 THRIVE CAUSEMETICS, INC.
                                                Defendant(s).
                                                                    NOTICE TO FILER OF DEFICIENCIES IN
                                                                    ELECTRONICALLY FILED DOCUMENTS




 PLEASE TAKE NOTICE:

 The following problem(s) have been found with your electronically filed document:

 Date Filed:         2/3/2021
 Document Number(s):                 22
 Title of Document(s):              Notice of Appearance
 ERROR(S) WITH DOCUMENT:

 Incorrect event selected. Correct event to be used is: Notice of Appearance of Withdrawal of Counsel G123.




 Other:

 Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
 document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
 notice unless and until the Court directs you to do so.


                                                  Clerk, U.S. District Court

 Dated: February 5, 2021                          By: /s/ Andrea Kannike Andrea_Kannike@cacd.uscourts.gov
                                                     Deputy Clerk

 cc: Assigned District Judge and/or Magistrate Judge

     Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.



 G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
